DETAILED ACTION
This Office Action is in response to Applicant’s application 19/968,365 filed on August, 7 2020 in which claims 1-4, 6-11, 14-17 and 19-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on August 7, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on August 7, 2020 and April 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2012-0061137 (Kim) whose machine translation will be referenced and U.S. 2020/0083455 (Han).
Regarding claim 1 referring to annotated Figure 2, Kim discloses a sublimation purification apparatus comprising: 
a vacuum chamber 100 p.4; 
a tube housing, e,g, 101 p.4 described as glass at p. 5, positioned in the vacuum chamber, as shown; 
a boat, 15 p. 5, in close contact with the tube housing, as shown; and 

    PNG
    media_image1.png
    624
    820
    media_image1.png
    Greyscale
heating units, 200 p. 4, positioned adjacent to an outer surface of the boat, as shown, and an outer surface of the tube housing, as shown, respectively, wherein a sublimation purification target material is contained in the boat, as described at p. 5.
Kim does not teach at least one of the boat and the tube housing is formed of a metal.
Han is directed to train sublimation.  At [0063-65] , Han teaches that boats may be made of metal such as SS or aluminium.
Taken as a whole, the prior art is directed to train sublimation processes.  Han teaches that a boat may be constructed of metal.  Examiner notes that the use of metal, e.g. SS or molybdenum, boats for OLED materials heated in a vacuum was reported in 1993, see U.S. 5,236,739 (Chou) at [16:1-66].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 where the boat is metal such that at least one of the boat and the tube housing is formed of a metal because metal boats are well known in the art for purification of organic materials in a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 6 which depends upon claim 1, Examiner takes official notice: a sealing gasket formed at an end of the tube housing, wherein the sealing gasket is interposed between the tube housing and the boat, is a well known configuration of glass/quartz tubes under vacuum.  In 1983, Examiner was used a gasket between the lip of a quartz tube and SS flange with process gas feed throughs to create a vacuum in the tube that was vacuum pumped at the opposing end.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-0473154 (Kim) whose machine translation will be referenced.
Regarding claim 19, Kim teaches a material for organic light emitting device, e.g. Alq, see page 5 and Figures 6-8, purified by vacuum sublimation.  Kim does not teach the method of claim 16.
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Kim teaches the organic material is produced by a train sublimation process which purifies the organic material as does Applicant’s claim 16.  Thus the prior art show the use of a purified OLED material and so the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 20 Kim teaches an organic light emitting device, at Figure 8, comprising the material for an organic light emitting device of claim 19.
Allowable Subject Matter
Claims 2-4, 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 which depends upon claim 1, the prior art does not teach or suggest: (a) the boat includes a first boat and a second boat, the first boat and the second boat are positioned together in the vacuum chamber, and the tube housing serves as a moving path to allow the sublimation purification target material contained in the first boat to be captured in the second boat after being heated; or (b) at least one of the boat and the tube housing is formed of titanium or tantalum; or (c) both (a) and (b).
Claims 3-4 depend directly or indirectly on claim 2 and are allowable on that basis.
Regarding claim 7 the prior art does not teach or suggest the device of claim 6, wherein the sealing gasket is formed of at least one material selected from the group consisting of titanium (Ti), silver (Ag), copper (Cu), and ceramic.
Regarding claim 21 the prior art does not teach the device of claim 1, further comprising: a sublimation purification amount measurement member fixed in the chamber, wherein the sublimation purification amount measurement member is positioned under the boat.
Claims 8-11, 14-17 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art does not teach or suggest a sublimation purification apparatus comprising: a chamber moving portion; a plurality of chambers positioned adjacent to the chamber moving portion; a tube housing positioned in each of the chambers; gates positioned between the chamber moving portion and the chambers; a boat moving in the chamber moving portion by a transfer robot, or loaded in the chamber from the chamber moving portion or unloaded from the chamber; and a heating unit surrounding an outer surface of the boat and an outer surface of the tube housing, wherein: the boat includes a 
Claims 9-11, 14-15 and 22-24 depend directly or indirectly on claim 8 and are allowable on that basis.
Regarding claim 16, the prior art does not teach or suggests a sublimation purification method comprising: loading a first boat containing a sublimation purification target material in a first chamber; heating the loaded sublimation purification target material contained in the first boat and capturing removed impurities in a second boat through a tube housing; unloading the first boat from the first chamber and loading the first boat in a second chamber by a transfer robot; melting and vaporizing the sublimation purification target material contained in the first boat loaded in the second chamber; liquefying the vaporized material; capturing the liquefied material in the second boat positioned in the second chamber through the tube housing included in the second chamber; moving the second boat positioned in the second chamber to a cooling chamber by using the transfer robot; and cooling the liquefied material contained in the second boat loaded in the cooling chamber, wherein at least one of the first boat, the second boat, and the tube housing is formed of a metal.
Claim 17 depends upon claim 16 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.